Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 1 of 31

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

BERKELEY VENTURES II, LLC Civil Action File No.

1:19-cv-05523-ODE
Plaintiff,

SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

Defendants.

 

 

 

AFFIDAVIT OF SIMON JENNER

 

STATE OF GEORGIA }
COUNTY OF COBB }

PERSONALLY APPEARED before the undersigned officer duly
authorized by law to administer oaths, Simon Jenner, who, after being duly

sworn, deposes and states the following:

EXHIBIT

_A_

taddies*
Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 2 of 31

My name is Simon Jenner. I am over the age of majority, am competent
to make this Affidavit, and make this Affidavit based on my own personal

knowledge.

I am an attorney with Baker Jenner LLLP, counsel to Defendant Sionic

Mobile Corporation (“Sionic”) and Ronald D. Herman (“Herman”) in the above

entitled matter.

Based on research into available public information, Slipakoff is

partner in several law firms, including, as pertinent to this Motion, Busch

Slipakoff and Slipakoff LLP.!

 

1 A true and accurate copy of Slipakoffs membership search results from the
Georgia Bar Association, accessed December 16, 2019, is attached as Exhibit
1 to this Affidavit; a true and accurate copy of Slipakoff’s profile from Busch
Slipakoffs website is attached as Exhibit 2 to this Affidavit.

2
Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 3 of 31

These firms share significant partners in common, including Slipakoff,

Howard Slomka, and Bryan E. Busch, the lead lawyer for Berkeley.”

Slipakoff LLP’s website lists Slipakoff as a Partner and describes his

principal areas of concentration as including venture capital, corporate

transactions, and mergers and acquisitions.®

Busch is described as a Partner in Busch Slipakoff and as its Litigation

Chair, with a specialization in investments and securities.4

 

2 A true and accurate copy of Slipakoff LLP’s “Meet our Team” page is
attached as Exhibit 3 to this Affidavit; a true and accurate copy of Busch’s
profile from Busch Slipakoff’s website is attached as Exhibit 4 to this
Affidavit; a true and complete copy of Slomka’s profile from Busch Slipakoff’s
website is attached as Exhibit 5 to this Affidavit.

3 Exhibit 3.

4 Exhibit 4.
Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 4 of 31

FURTHER AFFIANT SAYETH NAUGHT.

 

a
Sworn to and subscribed before

me this January x’, 2020. qntttniny,

or AN 0 ! Q og
4 S Mee QOTARPE KY
Uns > Jf

 

= EXPIRES‘, 3
Le = { GEORGIA: :
Notatry Public / = 4 Nov20,2023 / 2
i. “MALE CO
My commission expires: ] 6 NOVEM KE. 122 “14 “ty RS
Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 5 of 31

oferty wily Pay Ses Queetniy,,

sae Ong" ‘

= ee per WC sy %,
Ff yenso'sos3 4) S
= : GEOMCIV |
& s EXDIKE? ms z
% y ¢ =

2, Lo HOLL

“on NO ie

“Faw

ee ee
Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 6 of 31

EXHIBIT 1
Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20

eS State Bar
a8 Of Georgia

Virdencher)

Mr. Adam M. Slipakoff

! Slipakof&SlomkaPC

} Overlook tli Sulte 1700
' 2859 Paces Fery Road SE
| Atlanta, GA 30339

: Email

! Phone

\ Fax

as@myatilaw.com
tmaitto:as@myatllaw.com)

(404) 800-4011

') States
‘| Public Disetplino
Admit Date

: | Law School

Active Member in Good
Standing
None on Record

TWAIAI9F

University of Florida

Page 7 of 31
Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 8 of 31

EXHIBIT 2
: ‘ Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 9 of 31

 

 

 

 

 

1 y | ) —_
BUSCH SLIPAKOFF MILLS & SLOMKA CONTACT US
HOME ABOUT US PRACTICE AREAS
NEWS AND EVENTS CLIENT PORTAL
HOME ABOUT US
ry vik A PRACTICE AREAS NEWS AND EVED

 

CLIENT PORTAL

ADAM M. SLIPAKOFF,
ESQ.

MANAGING PARTNER

 

PRACTICE Mr. Slipakoff’s principal areas of concentration
GROUPS: include venture capital, corporate transactions
« Corporate and mergers and acquisitions. As a corporate
and attorney and entrepreneur, he has launched
Securities several thriving law firms and businesses.
(Chair) Adam co-founded Alder Somerset Il, LLC, a $20
* Mergers million real estate fund, Iron Age Office, LLC, a
and custom office furniture boutique and Modern

Acquisition Law, LLC, a marketing and CRM solution for
s (Chair) lawyers.

Intellectual

From 2004-2019, Mr. Slipakoff co-founded three

Property law firms in Atlanta where he headed

Investment the corporate law departments:

Services From 1999-2004 Mr. Slipakoff served as senior

Financial corporate associate at BryanCave. LLP.

Institutions BryanCave LLP is a leading business and
litigation firm with more than 1,000 attorneys in
24 worldwide offices including the United

States, Europe and Asia. www.bryancave.com.
. Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 10 of 31

From 2004-2008, Mr. Slipakoff co-founded
Taylor, Busch, Slipakoff & Duma, LLP, now
Taylor English, LLP, a thriving mid-sized firm in

Atlanta with over 150 lawyers.

From 2008-2014, Mr. Slipakoff was a founding
member of Busch, Slipakoff & Schuh, LLP and
headed the firm's Corporate Transactions
practice group. The firm had approximately 50

attorneys and four offices.

EDUCATION BAR ADMISSIONS

COMMUNITY INVOLVEMENT

EDUCATION:

. University Of Florida, }.D., 1999

. University Of Florida, MBA, 1999 with honors
. University of Florida, B.S., 1995, Business

Administration

ADAM M. SLIPAKOFF, ESQ.

MANAGING PARTNER

 

Mr. Slipakoff’s principal areas of concentration include venture
capital, corporate transactions and mergers and

acquisitions. As a corporate attorney and entrepreneur, he has
launched several thriving law firms and businesses. Adam co-
founded Alder Somerset Il, LLC, a $20 million real estate fund,
lron Age Office, LLC, a custom office furniture boutique and

Modern Law, LLC, a marketing and CRM solution for lawyers.

From 2004-2019, Mr. Slipakoff co-founded three law firms in
Atlanta where he headed the corporate law departments

From 1999-2004 Mr. Slipakoff served as senior corporate
associate at BryanCave, LLP. BryanCave LLP is a leading
business and litigation firm with more than 1,000 attorneys in 24

worldwide offices including the United States, Europe and
* Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20

Asia. www.bryancave.com.

From 2004-2008, Mr. Slipakoff co-founded Taytfor, Busch,

Slipakoff & Duma, LLP, now Taylor English. LLP, a thriving mid-

sized firm in Attanta with over 150 lawyers.

From 2008-2014, Mr. Slipakoff was a founding member of Busch,

Stipakoff & Schuh, LLP and headed the firm’s Corporate

Transactions practice group. The firm had approximately 50

attorneys and four offices.

PRACTICE GROUPS:

« Corporaie and Securities (Chair)

e Mergers and Acquisitions (Chair)

+ Intellectual Property
« invesiment Services

« Financial Institutions

EDUCATION

COMMUNITY INVOLVEMENT

EDUCATION:

BAR ADMISSIONS

. University Of Florida, [.D., 1999
. University Of Florida, MBA, 1999 with honors

. University of Florida, B.S., 1995, Business

Administration

Our corporate counsel services include the fallowing:

« Founders’ agreements,
operating agreements and
limited partnership

agreements

IP agreements, licensing
agreements, confidentiality
and inventions assignment

agreements

Emptoyment. consulting
agreements and stock

incentive plans

Commercial contracts,
including services
agreements, vendor
agreements and license
agreements

Structuring of equity
ownership including vesting
issues

Corporate governance,
including board of director
matters and stockholders’

voting agreements

Page 11 of 31
* Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 12 of 31

 

 

ATLANTA, GA

RIVERWOOD 100, 21ST
FLOOR
3550 RIVERWOOD
PKWY.
SUITE 2100
ATLANTA, GA 30339

PHONE: (404) 800-
4064
EMAIL:
INFO@BSMS.LAW

 

 

 

ATLANTA, GA

RIVERWOOD 400. 21ST
FLOOR
3350 RIVERWOOD
PKWY.
SUITE 2100
ATLANTA, GA 30339

PHONE: (404) 800-
4064
EMAIL:
INFO@BSMS.LAW

 

 

WEST PALM
BEACH, FL

319 CLEMATIS STREET
SUITE 109
WEST PALM BEACH. FL
33401

PHONE: (561) 408-0019
EMAIL:
INFO@BSMS.LAW

 

 

 

 

 

WEST PALM
BEACH, FL

319 CLEMATIS STREET
SUITE 109
WEST PALM BEACH, FL
3340!

PHONE: (561) 408-0019
EMAIL:
INFO@BSMS.LAW

 

 

 

 

[Le]

DISCLAIMER — PRIVACY CONTACTUS ©2019
BY BUSCH, SLIPAKOFF, MILLS & SLOMIA, LLC

LL]

DISCLAIMER PRIVACY CONTACT US

© 2019 BY BUSCH. SLIPAKOFF, MILLS & SLOMKA, LLC
a. se

see Case 1:19-cv-05523-SDG Document 9-3

[] [in] | DISCLAIMER

PRIVACY

CONTACT US

©2019 BY BUSCH, SLIPAKOFF; MILLS & SLOMKA, LLC

Filed 01/30/20 Page 13 of 31
~. Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 14 of 31

EXHIBIT 3
Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 15 of 31

eng S byryeak O bdr PRACTICES BLOG SCHEDULE CONSULTATION CONTACT US f

v in

vy Experience Highlights

 

ADAM SLIPAKOFF
PARTNER

Mr. Slipakoff’s principal areas of
concentration include venture
capital, corporate transactions,
and mergers and acquisitions.

pret, AVYYO

 

 

v Skills

v Industries
Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 16 of 31

> Education

vireo FVSO"

Y= Professional History

  

ANDREA MARTIN
BANK & FINANCIAL LAWYER

Ms. Martinis an associate in the
firm's Litigation Practice Group tigation. She nas ¢
and represents lenders in coessiul results. Mis. Ma

    

residential real estate litigation

 

matters. Andrea wa:

 

> Experience Highlights

> Practice Areas

> Education

8 \ Experience Highlights

   

DON NOVAJOSKY
OF COUNSEL

Mr. Novajosky advises
executives of privately-held and
publicly-traded companies in the
software, IT, pharmaceutical,
and biotechnology industries.

 
Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 17 of 31

 

> Service and Skills

> Industries

> Education

vv Summary

 

MARK BAKER
OF COUNSEL

Mr. Baker is of counsel to the
firm and a member of the
bankruptcy and the real estate HESSER,
practice groups focusing on
foreclosure and eviction matter.

 

      
   

 

> Service & Skills

v Experience Highlights

 

SETH BOSO
ATTORNEY

   

Mr. Boso specializes in
corporate and transactional law,

 

corporate formation and

 

governance, venture capital,

  

mergers and acquisitions, and
equity and debt financing.

       
 

STEVEN

CUNNINGHAM
OF COUNSEL

Mr. Cunningham is of counsel to
the firm and specializes in
securities law, mergers and
acquisitions and international
transactions.

RECENT POSTS

RAISING VENTURE
CAPITAL BASICS

DON'T WASTE YOUR
LEAP DAY

DECEMBER
NEWSLETTER

NOVEMBER
NEWSLETTER

Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20

> Service and Skills

> Industries

>» Education

vv Summary

 

 

NAVIGATION

OUR TEAM

OUR PRACTICES

BLOG

SCHEDULE
CONSULTATION

CONTACT US

 

  

  

  

TWITTER FEED

Twiter Dev Retweoted

® Parag Agrawal
araga

I'm incredibly excited for
Twitter to kick off Gbtuesky, a
new independent effort to
develop a decentralized
standard for social media

's thread for
more context. | have the

 

 

Please see

 

privilege of finding a lead for
this team.

 

 

    

 

SUBSCRIBE TO OUR
NEWSLETTER

 

EMAIL

 

Page 18 of 31
Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 19 of 31

EXHIBIT 4
BE

H SLIPAKOFF MILLS & SLOMKA

Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20

 

CONTACT US

 

 

 

HOME ABOUT US PRACTICE AREAS
NEWS AND EVENTS CLIENT PORTAL
HOME ABOUT US
y PRACT NEWS AND EV

 

PRACTICE

GROUPS:

« Litigation
(Chair)

« Investment
Services

« Financial

Institutions

   

 

CLIENT PORTAL

BRYAN E. BUSCH, ESQ.

PARTNER

Bryan E. Busch is an experienced civil litigation
attorney representing financial institutions,
corporate entities and individual clients in
state and federal courts across the country as
well as in arbitrations, mediations and other

forms of alternative dispute resolution.

Mr. Busch represents a wide range of financial
services clients including financial institutions,
family offices, hedge funds, banks, credit
unions, servicers and investors in all types of
financial litigation. Mr. Busch works with
lenders in analyzing loan default options,
initiating suits on commercial and consumer
notes, providing lender liability defenses,
implementing collection strategies and
identifying and recovering collateral. Mr.
Busch represents investors in enforcing and
protecting equity investment rights and

securities litigation,

Mr. Busch also counsels corporate clients and
individuals in all types of business disputes

including breach of contract, fraud, breach of

Page 20 of 31
Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 21 of 31

fiduciary duty, securities litigation, insurance
coverage, non-compete obligations, property
rights and business torts. Mr. Busch also works
with individuals in catastrophic personal injury
cases and has experience representing inmates
against federal and state prison systems for
wrongful imprisonment, physical or sexual
abuse. constitutional violations and intentional

torts under the Federal Tort Claims Act.

In the legal community, Mr. Busch is actively
involved in the State Bar of Georgia Litigation
Section, the Cobb County Bar Association, and
the Cobb County Chamber of Commerce. Mr.
Busch earned his J.D. cum laude from Georgia
State University College of Law and received
his B.S. in Business Finance from the University
of Tennessee at Chattanooga. Mr. Busch is a
member of the Atlanta Athletic Club and enjoys

golf, tennis and raising his three boys.

EDUCATION BAR AND COURT ADMISSIONS

COMMUNITY INVOLVEMENT

. Georgia State University College of Law, J|.D., 2000,

cum laude
* University of Tennessee at Chattanooga, B.S., 1997,

Business Finance

BRYAN E.
BUSCH, ESQ.

PARTNER

 

BRYAN E.
BUSCH, ESQ.
Case 1:19-cv-05523-SDG

PARTNER

Bryon £. Busch is an
experienced civil
litigation attorney
representing financial
institutions, corporate
entities and individual
clients in state and
federal courts across the
country as well as in
arbitrations, mediations
and other forms of
alternative dispute

resolution.

Mr. Busch represents a
wide range of financial
services clients including
financial institutions,
family offices, hedge
funds. banks, credit
unions, servicers and
investors in all types of

financial litigation. Mr.

Busch works with lenders
in analyzing loan detauit
options, initiating suits
on commercial and
consumer notes,
providing fender liability
defenses, imptementing
coltection strategies and
identifying and
recovering coflateral. Mr.
Busch represents
investors in enforcing

and protecting equity
investment rights and

securities litigation,

Mr, Busch also counsels
corporate clients and
individuats in oll types of
business disputes
including breach of
contract, fraud, breach
of fiduciary duty,
securities litigation,

insurance Coverage, non-

Document 9-3 Filed 01/30/20 Page 22 of 31
Case 1:19-cv-05523-SDG

compete obligations,

a

property rights and
business torts. Mr. Busch
also works with
individuals in
catastrophic personal
injury cases and has
experience representing
inmates against federal
and state prison systems
for wrongful
imprisonment, physical
or sexual abuse,
constitutional viotations
and intentional torts
under ithe Federal Tort

Claims Act.

tn the legal community,
Mr, Busch is actively
involved in the State Bar
of Georgia Litigation
Section, the Cobb County
Bar Association, and the

Cobb County Chamber of

Commerce. Mr. Busch
earned his J.D. cum
laude from Georgia State
University College of Law
and received his B.S. in
Business Finance from
the University of
Tennessee at
Chattanooga. Mr. Busch
is a member of

the Atianta Athletic Club
and enjoys golf. tennis
and raising his three

boys.

PRACTICE GROUPS:
« Litigation (Chair)
« Investment Services

« Financial Instituiions

EDUCATION

BAR AND COURT
ADMISSIONS
COMMUNITY
INVOLVEMENT

Document 9-3 Filed 01/30/20 Page 23 of 31
Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 24 of 31

° Georgia
State
University
College of
Law. j.D.,
2000, cum
laude

. University of
Tennessee at
Chattanooga
, B.S.. 1997,
Business

Finance

Mr. Busch has extensive first chair jury trial, bench trial and

arbitration experience with recent representative successes as

follows:

e Obtained defense verdict
from I2 person jury after
eight-day trial in breach of

fiduciary duty claims

invelving former business
partners.
Won $15 million directed

verdict from trial court for
community bank against

borrower and guarantors
for default on promissory

notes.

Won defense verdict from 12
person jury for commercial
londiord in breach of
fiduciary duty and fraud
claims arising out of joint
real estate venture.

Obtained defense verdict

from 12 person jury for
individual in fraud and
securities claims involving

business investments.

°

Won $2.5 million judgment
from 12 person jury on
behaff of lender against
borrower and guorantors
for default on promissory

note.

Obtained permanent
injunction against city
government for damages

and attorney's fees in

nuisance/trespass action
involving surface water
flooding.

Successfully defended fraud
claims in adversarial
bankruptcy proceeding
invaiving sale of business.
Recovered brokerage
commission and attorney's
fees from 12 person jury in
connection with the sale of
a business.

Obtained defense verdict
from 12 person jury for
manufacturer in breach of
warranty claim involving
custom product.

Obtained $17 million jury
verdict for community bank
against borrowers ond
guarantors for default on
note.

Obtained damages,
attorney's fees and

possession of commercial
Case 1:19-cv-05523-SDG Document 9-3

Obtained judgment from I2

7.

person jury for recovery of

unpaid construction fees
and attorney's fees in
breach of contract case
involving construction of

fuel station.

 

ATLANTA, GA

RIVERWOOD 100, 21ST
FLOOR
3350 RIVERWOOD
PKWY.
SUITE 2100
ATLANTA, GA 30339

PHONE: (404) 800-
4064
EMAIL:

INFO@BSMS.LAW

 

 

 

 

RIVERWOOD 100. 21ST
FLOOR
3350 RIVERWOOD
PRWY.
SUITE 2100
ATLANTA, GA 30339

PHONE: (404) 800-
4064
EMAIL:
INFO@BSMS.LAW

 

ATLANTA, GA

 

 

[in] DISCLAIMER

premises for building owner

in action against tenant.

 

WEST PALM
BEACH, FL

319 CLEMATIS STREET
SUITE 109
WEST PALM BEACH, FL
33401

PHONE: (561) 408-0019
EMAIL:
INFO@BSMS.LAW

 

 

 

 

 

WEST PALM
BEACH, FL

319 CLEMATIS STREET

WEST PALM BEACH, FL

PHONE: (561) 408-0019

SUITE 109

33401

EMAIL:
INFO@BSMS.LAW

 

 

PRIVACY

CONTACT US ® 2019

BY BUSCH, SLIPAKOFF, MILLS & SLOMIKA, LLC

[Le]

DISCLAIMER

PRIVACY CONTACT US

© 2019 BY BUSCH, SLIPAKOFF, MILLS & SLOMKA, LLC

Filed 01/30/20 Page 25 of 31
oe

Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 26 of 31
, DISCLAIMER -

PRIVACY

CONTACT US

©2019 BY BUSCH, SLIPAKOFE, MILLS & SLOMKA, LLC

 
Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 27 of 31

EXHIBIT 5

 

 
Case 1:19-cv-05523-SDG Document 9-3

 

 

 

 

i] CY i Al ‘
ry os WHS
Ly )
AUSCH SLIPAROFF MILLS & SLOMKA CONTACT US
HOME ABOUT US PRACTICE AREAS
NEWS AND EVENTS CLIENT PORTAL

HOME ABOUT US

PRACTICE AREAS NEWS AND EVENTS

CLIENT PORTAL

    

HOWARD P. SLOMKA,

Howard P. Slomka and the Firm’s Real Estate
Investment Group provide experienced legal
counsel to clients ufilizing commercial and

residential property acquisition as a primary
investment vehicle or as part of a diversified

strategy.

Howie Slomka graduated from Princeton
University in 1990 and Georgetown Law School
in 1994, where he delivered the commencement
address and wrote for the American Criminal
Law Review. He is a member in good standing of
the Florida and Georgia bars and has practiced
in Atlanta since 1996. Howie is admitted to the
U.S. Supreme Court, and has practiced in
almost all federal and state court jurisdictions
in Florida and Georgia. Howie's attorney
practice focuses on complex bankruptcy,
litigation, real estate, employment,

construction, hospitality and lending law.

Filed 01/30/20 Page 28 of 31
a

Case 1:19-cv-05523-SDG Document 9-3

He is G member in good standing of the Florida
and Georgia bars and has practiced in Atlanta
since 1996. His litigation practice includes both
filing plaintiff civil cases and helping defendants
who are facing unwelcome lawsuits. In addition
to representing his law firm clients as a
bankruptcy lawyer based in Atlanta, Howie also
serves as General Counsel to Olympia
Development Group, Inc., and Olympia Hotels
Management, LLC in their development, leasing.
and hospitality functions. He is a mediocre
golfer whose bio would be incomplete without
mentioning his beautiful and supportive wife

and three fantastic kids.

EDUCATION BAR ADMISSIONS

COMMUNITY INVOLVEMENT

. Georgetown Law School, }.D., 1994

. Princeton University, B.S., 1990

HOWARD P. SLOMKA, ESQ.

PARTNER

 

Howard P. Slomka and the Firms Real Estate Investment Group
provide experienced legal counsel to clients utilizing
commercial and residential property acquisition as a primary

investment vehicle or as part of a diversified strategy.

Howie Slomka graduated from Princeton University in 1990 and
Georgetown Law School in 1994, where he delivered the
commencement address and wrote for the American Criminal
Law Review. He is a member in good standing of the Florida and
Georgia bars and has practiced in Atlanta since 1996. Howie is
admitted to the U.S. Supreme Court, and has practiced in
almost all federal and state court jurisdictions in Florida and

Georgia. Howie's attorney practice focuses on complex

Filed 01/30/20

Page 29 of 31
. Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20

bankrupicy. litigation, real estate, employment, construction,

hospitality and lending law,

He is a member in good standing of the Florida and Georgia
bors and has practiced in Atlanta since 1996. His litigation
practice includes both filing plaintiff civil cases and helping
defendants who are facing unwelcome lawsuits. In addition to
representing his law firm clients as a bankruptcy lawyer basect
in Aticnta, Howie also serves as General Counsel to Olympia
Development Group, Inc., and Olympia Hotels Management, LLC
in their development, leasing, and hospitality functions. He is a
mediocre golfer whose bio would be incomplete without
mentioning his beautiful ond supportive wife and three fantastic

kids.

EDUCATION BAR ADMISSIONS

COMMUNITY INVOLVEMENT

« Georgetown Law School, j.D., 1994
. Princeton University, B.S., 1990

The Firm's attorneys provide valued insight into all facets of reat

estate investment? including:

« Real Property Acquisition « Residential real estate
and Management pools

* Formation of ownership « Real Estate investment
structures Trusts (REIT)

« Development and « 1031 Tax Exchanges
Construction ¢ Title Review and Insurance

Leasing and Property Sales

 

 

WEST PALM
BEACH, FL

ATLANTA, GA

RIVERWOOD 100, 21ST

FLOOR 319 CLEMATIS STREET
3350 RIVERWOOD SUITE 109
PKWY. WEST PALM BEACH, FL
SUITE 2100 3340}

ATLANTA, GA 30339

PHONE: (404) 800-
4064
EMAIL:
INFO@BSMS.LAW

PHONE: (561) 408-0019
EMAIL:
INFO@BSMS.LAW

 

 

 

 

 

 

Page 30 of 31
we

3 Case 1:19-cv-05523-SDG Document 9-3 Filed 01/30/20 Page 31 of 31

 

 

ATLANTA, GA

WEST PALM
RIVERWOOD 100, 21ST
Cont BEACH, FL
3550 RIVERWOOD -
PKWY. 319 CLEMATIS STREET
surre 2100 WEST PRLM BEACH, FL
ATLANTA, GA 30339 33401 ,

PHONE: (404) 800-
4064
EMAIL:
INFO@BSMS.LAW

PHONE: (561) 408-0019
EMAIL:
INFO@BSMS.LAW

 

 

 

 

 

 

[+] [in] DISCLAIMER PRIVACY CONTACT US © 2019
BY BUSCH, SLIPAKOFF, MILLS & SLOMKA, LLC

[im] DISCLAIMER PRIVACY CONTACT US

©2619 BY BUSCH, SLIPAKOFF, MILLS & SLOMKA, LLC

[¢] [in] DISCLAIMER

PRIVACY

CONTACT US

2019 BY BUSCH. SLIPAKOFF. MILLS & SLOMKA, LLC
